Exhibit 10.01

AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT

Amendment dated as of January 29, 2007 (this “Amendment”) to the Employment
Agreement dated April 1, 1999 and amended on August 1, 2001, October 22, 2001
and May 12, 2005, by and between IDT Corporation (the “Company”) and James A.
Courter (the “Executive”) (collectively the “Agreement”).

WITNESSETH

WHEREAS, the Company and Executive desire to modify the terms and conditions of
the Agreement on the terms set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

Section 2 of the Agreement is replaced in its entirety by the following
language:

“2. Term. This Agreement is for the three (3) year period (the “Term”)
commencing on October 21, 2006, and terminating on the third anniversary of such
date, or upon the Executive’s earlier death or other termination of employment
pursuant to Section 7 of the Agreement; provided, however, that the term shall
automatically be extended for one additional year beyond its otherwise scheduled
expiration of the initial term on October 21, 2009 or each and any anniversary
thereafter unless, not later than ninety (90) days prior to October 21, 2009 or
any applicable anniversary thereafter, either party hereto shall have notified
the other party in writing that such extension shall not take effect.”

All of the other terms and conditions of the Agreement and Amendments remain
unchanged by this Amendment.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer, and the Executive has signed this Amendment as of the
date first above written.

 

    IDT CORPORATION    

/s/ Ira A. Greenstein

  Ira A. Greenstein, President   EXECUTIVE  

/s/ James A. Courter

  James A. Courter